In this case the information charged that on September 14, 1923, John Agee did unlawfully sell one-half gallon of corn whisky to Harry Dugan, Jess Harris, and Jim Hester, for the sum of $7.50. On the trial the jury returned a verdict finding him guilty and leaving the punishment to the court. The judgment and sentence of the court was that the defendant pay a fine of $100 and be confined in jail for 45 days.
The defendant is not represented by counsel in this court, and no brief in support of the assignments of error, which question the sufficiency of the evidence to support the verdict, has been filed. The three alleged purchasers of the whisky testified on behalf of the state. Six or seven witnesses testified on behalf of the defendant.
The credibility of the witnesses and the weight to be attached to the testimony of each was for the jury to determine. We have no right to set aside their verdict, if the evidence on behalf of the state is sufficient to support it. Without going into the details of the testimony, we are clearly of opinion that the verdict is supported by the evidence.
The judgment is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 76